Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application is a U.S. national phase of PCT/EP2019/055147, filed on 1 March 2019.  Applicant’s Preliminary Amendment, filed 28 August 2020, is acknowledged.  

Claim Status
Claims 1-3, 6-8, 12-13, 15, 17, 20, 22, 26, 29-30, and 36-41 are amended. 
Claims 42-50 are newly added. 
Claims 4-5, 9-11, 14, 16, 18-19, 21, 23-25, 27-28 and 31-35 are canceled. 
Claims 1-3, 6-8, 12-13, 15, 17, 20, 22, 26, 29-30, and 36-50 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-3, 6-8, 12-13, 15, 17, 20, 22 and 41-46, drawn to a freeze-dried bacterial composition comprising lactic bacteria of the coccus type and a hydrocolloid.
Group II, claims 26, 29-30, 36-40 and 47-50, drawn to a method for preparing lyophilized Lactic bacteria of the coccus type. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a freeze-dried bacterial composition comprising lactic bacteria of the coccus type and a hydrocolloid selected from guar, locust bean gum and carrageenan, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cutcliffe (US20200121738A1). Cutcliffe discloses a composition of isolated and purified microbes (Cutcliffe Abstract, lines 1-2). The composition may comprise one or more isolated and purified microbes selected from a group that includes Streptococcus thermophilus (Cutcliffe [13]). In one embodiment, the composition further comprises a prebiotic (Cutcliffe [15]), including guar and locust bean gum (Cutcliffe [66]). The shared technical feature lacks an inventive step over Cutcliffe. Thus, the claimed inventions cannot be said to have unity of invention. 

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus A: claims 1, 22, 26, 39-40, 42-45 and 47-50 encompass species of hydrocolloids.

Claims 1, 22, 26, 39, 40, 42-44 and 47-49: guar
Claims 1 and 26: locust bean gum
Claims 1, 26, 45 and 50: carageenan

Genus B: claims 1, 6-7, 20, 22 and 36-40 encompass species of lactic bacteria of the coccus type.
The identified groupings of species from which an election is to be made include:
Claims 6, 7, 20, 36, 37, 38, 39: Streptococcus thermophilus
Claims 6, 7, 22, 36, 37, 38, 40: Lactococcus lactis
Claims 6, 36: Enterococcus
Claims 6, 36: Oenococcus
Claims 6, 36: Pediococcus

Genus C: if Group I is elected, claim 8 encompasses species of cryoprotectants.
The identified groupings of species from which an election is to be made include:
Sucrose
Trehalose
Maltitol
Lactose
Galactose
Raffinose
Dextrose
Maltodextrins



The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to all the cited claims of Genus A is hydrocolloids.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cutcliffe (US20200121738A1).  Cutcliffe discloses the composition further comprises a prebiotic (Cutcliffe [15]), including guar and locust bean gum (Cutcliffe [66]). Thus, the shared technical feature lacks novelty in view of the Cutcliffe reference. 
Genus B is lactic bacteria of the coccus type.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cutcliffe (US20200121738A1).  Cutcliffe discloses a composition of isolated and purified microbes (Cutcliffe Abstract, lines 1-2). The composition may comprise one or more isolated and purified microbes selected from a group that includes Enterococcus and Streptococcus thermophilus (Cutcliffe [13]). Thus, the shared technical feature lacks novelty in view of the Cutcliffe reference. 
The technical feature common to all the cited claims of Genus C is cryoprotectants.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cutcliffe (US20200121738A1).  Cutcliffe discloses the composition further comprises inulin , sucrose , trehalose , glycerin , maltodextrin , and hydroxypropyl methylcellulose (Cutcliffe [16]). Thus, the shared technical feature lacks novelty in view of the Cutcliffe reference. 

Applicant is required, in reply to this action, to elect a single species or a single combination of species from each genus, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 8, and 26.
  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631